DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-6, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 10/03/2018 and 11/09/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-
1449 is signed and attached hereto.  

Priority
5.         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No IT10/2016000034302, filed on 04/04/2016.


Specification
6.           The disclosure is objected to because of the following informalities: In page 5 line 29 and 31 and in page 20 line 29 it was written “reference date” instead of “reference data”. Appropriate correction is required. 
Claim Objections
7.          Claim 1 is objected to because of the following informalities: Claim 1 contains the terms “oriented graph” and “topological equations”. These terms is not defined by the claim, the specification 


                                                       Claim Rejections - 35 USC §101
8.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.        Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-6 are directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
outlining said hydrocarbons production and transport system as a plurality of interconnected component blocks, thus creating a schematic representation; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
modeling each component block with a simplified analytical mathematical model selected from the group of models comprising at least one conduit model, a valve model, a reservoir model and a separator model, each simplified analytical mathematical model comprising a plurality of constitutive equations adapted to describe the thermo-fluid dynamic behavior of the corresponding component block; (Under the broadest reasonable interpretation, this limitation the claim recites mathematical equations.  If a claim, under its broadest reasonable interpretation, covers a Mathematical equations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
generating an oriented graph on the basis of said schematic representation; (can be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
determining a plurality of topological equations on the basis of said oriented graph; (this limitation the claim recites mathematical equations.  If a claim, under its broadest reasonable interpretation, covers a Mathematical equations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
determining a plurality of output variables adapted to describe the thermos-fluid dynamic behavior of said system by solving the set of said plurality of topological equations and of said constitutive equations. (Under the broadest reasonable interpretation, this limitation the claim recites mathematical equations.  If a claim, under its broadest reasonable interpretation, covers a Mathematical equations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 1 does not have an additional elements that integrate the judicial exception into a practical application. A simulation method for simulating the thermo-fluid dynamic behavior of multiphase fluids in a hydrocarbons production and transport system does no more than generally link a judicial exception to a particular technological environment or field of use. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 

i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Claim 1 does not have an additional elements that integrate the judicial exception into a practical application. A simulation method for simulating the thermo-fluid dynamic behavior of multiphase fluids in a hydrocarbons production and transport system does no more than generally link a judicial exception to a particular technological environment or field of use. The claim does not contribute the technical purpose to the mathematical concepts of the abstract ideas. Furthermore, the mere fact that a mathematical concepts may serve a technical purpose is not sufficient, either. Thus, claim 1 is not patent eligible.

Claim 2 further recites applying a plurality of corrective coefficients to said constitutive equations for each simplified analytical mathematical model, said corrective coefficients being estimated so as to adapt the results obtained from the simplified analytical mathematical model to reference data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations because of the simplified analytical mathematical model.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.  Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 further recites wherein said modeling further comprises a learning operation wherein said corrective coefficients are estimated for each simplified analytical mathematical model for at least one stationary or transient flow regime through mathematical methods for minimizing the discrepancy between the data obtained from said simplified analytical mathematic model with respect to said reference 

Claim 4 further recites wherein said modeling further comprises a learning operation wherein said corrective coefficients are estimated for each simplified analytical mathematical model for at least one stationary or transient thermal regime through mathematical methods for minimizing the discrepancy between the data obtained from said simplified analytical mathematic model with respect to said reference data. . Under the broadest reasonable interpretation, this limitation the claim recites mathematical calculations.  If a claim, under its broadest reasonable interpretation, covers a Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Claim 4 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 5 and 6 further recites wherein said reference data are obtained from thermo-fluid dynamic finite volume simulators or through real on field measurements. This limitation is recited at high level of generality and amounts to no more than a generic data gathering step that collects a data and insignificant extra solution activity (See MPEP 2106.05(g)) and cannot provide the inventive concept. Claim 5 and 6 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 and 6 are not patent eligible.



Claim Rejections - 35 USC § 102
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.       Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Havre et al.(PUB NO: US 20160098502 A1), hereinafter Havre.
Regarding claim 1
Havre teaches a simulation method for simulating the thermo-fluid dynamic behavior of multiphase fluids in a hydrocarbons production and transport system, (see para 35- a model may be a flow simulation model for use by a simulator to simulate flow in an oil, gas or oil and gas production system (e.g., an optionally other fluids, solids, etc.). A flow simulation model may also include equations that account for flow line and surface facility performance, for example, to perform a comprehensive production system analysis. see also para 101- a method can include simulation of dynamic and/or steady state operation of an oil and gas production system over various ranges of operating conditions and configurations.) Said method comprising the following steps:

outlining said hydrocarbons production and transport system as a plurality of interconnected component blocks, thus creating a schematic representation; (see para 35-37- FIG. 1 shows an example of a geologic environment 110 that includes reservoirs 111-1 and 111-2, which may be faulted by faults 112-1 and 112-2, an example of a method 150 and an example of a device or system 170. FIG. 1 also shows some examples of offshore equipment 114 for oil and gas operations related to the reservoirs 111-1 and 111-2 and onshore equipment 116 for oil and gas operations related to the reservoir 111-1.Simulation of such a system, which may include hundreds or thousands of flow lines and production equipment interconnected at junctions to form a network, can involve multiphase flow science and, for example, use of engineering and mathematical techniques for large systems of equations. As an example, a system may include one or more separators, for example, to separate fluids (e.g., consider a water/oil separator, etc.))

Examiner note: Examiner consider fig 1 is the schematic representation of plurality of interconnected component block (or production equipment) at junctions to form a network.

modeling each component block with a simplified analytical mathematical model selected from the group of models comprising at least one conduit model, a valve model, a reservoir model and a separator model, each simplified analytical mathematical model comprising a plurality of constitutive equations adapted to describe the thermo-fluid dynamic behavior of the corresponding component block; (see para 44-49- an assignment block 154 for assigning equations to sub-networks in the network model. A production system can include equipment, for example, where a piece of equipment of the production system may be represented in a sub-network of a network model (e.g., optionally as a sub-model or sub-models, etc.) and, for example, assigned equations formulated to represent the piece of equipment. As an example, a piece of equipment may include an electric motor operatively coupled to a mechanism to move fluid (e.g., a pump, compressor, etc.) As an example, a piece of equipment may include a conduit for delivery of fluid where the fluid may be for delivery of heat energy (e.g., consider a see  also para 103- simulation may be performed using one type of equipment along a flow line and another simulation may be performed using another type of equipment along the same flow line, for example, to determine which type of equipment may be selected for installation in a production system). 

Examiner note: Examiner consider modeling each equipment with the sub-model (or simplified analytical mathematical model) to build a network model and to determine which type of equipment may be selected for installation in a production system. 
generating an oriented graph on the basis of said schematic representation; (see para 105-107 and fig 4- As shown, the network 410 forms somewhat of a tree like structure where flow lines represent branches (e.g., segments) and junctions represent nodes. As shown in FIG. 4, the network 410 provides for transportation of oil and gas fluids from well locations along flow lines interconnected at junctions with final delivery at a central processing facility. In the example of FIG. 4, various portions of the network 410 may include conduit. For example, consider a perspective view of a geologic environment 403 that includes two conduits which may be a conduit to Man1 and a conduit to Man3 in the network 410. As an example, given information of operating condition(s) at boundary nodes (e.g., where fluid enters and exits the system) and the physical environment between them)


Examiner note: Applicant has not described the oriented graph in detail. Under broadest reasonable sense, examiner consider the network 410 with the conduit as the node that shows the directed arrow in which the fluid enters and exits in the system as the oriented graph for the geological environment 403. 

determining a plurality of topological equations on the basis of said oriented graph;(see para 38- a flow simulation model may include equations for performing nodal analysis. See also para 85-89- through use of equations for flow into and out of a branch and equating to zero, a linear matrix in unknown pressures may be obtained. As an example, fixed flow branches may be solved directly for the node pressures)

Examiner note: The specification has not described well enough about the topological equations. Under the broadest reasonable sense, the examiner consider the equations that are used for performing the nodal analysis as the topological equations since it includes the equations of pressure, temperature and mass of the multiphase fluid at each node of the system. 

determining a plurality of output variables adapted to describe the thermos-fluid dynamic behavior of said system by solving the set of said plurality of topological equations and of said constitutive equations. (See para 85- A production model may include one or more production functions that may be combined, for example, where each production function may be a function of variables related to the production of hydrocarbons. For example, a production function may be a function of flow rate and/or pressure. Further, a production function may account for environmental conditions related to a sub-network of the oilfield network 302, such as changes in elevation (e.g., for gravity head, pressure, etc.), diameters of pipes, combination of pipes, and changes in pressure resulting from joining pipes. A production model may provide estimates of flow rate for a wellsite or sub-network of an oilfield network. when dependent variables are defined by coupled sets of equations, and either a matrix or iterative technique is implemented to obtain a solution, a scheme may be characterized as implicit. For example, where a model of a subterranean environment includes a region where porosity varies rapidly with respect to one or more physical dimensions (e.g., x, y, or z), a solution for one or more variables may be modeled using an implicit scheme. see also para 155- In FIG. 12, the method 1250 includes a reception block 1252 for receiving a model of a fluid production network where the model includes a plurality of sub-models; a synchronization block 1254 for synchronizing simulation of the plurality of sub-models with respect to time; and an output block 1256 for outputting values for fluid flow variables of the model. As an example, values output may be utilized in one or more field operations. For example, consider controlling one piece of equipment based at least in part on such values)

Examiner note: Examiner consider the output values for the flow variables contains the information of flow rates of the system.



Claim Rejections - 35 USC § 103
13.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havre et al.(PUB NO: US 20160098502 A1), hereinafter Havre in view of Freitas et al. (PUB NO: US 20160041142 A1), hereinafter Freitas.

Regarding claim 2
Havre does not teach wherein said modeling further comprises:-applying a plurality of corrective coefficients to said constitutive equations for each simplified analytical mathematical model, said corrective coefficients being estimated so as to adapt the results obtained from the simplified analytical mathematical model to reference data. 
In the similar field of invention, Freitas teaches applying a plurality of corrective coefficients to said constitutive equations for each simplified analytical mathematical model, said corrective coefficients being estimated so as to adapt the results obtained from the simplified analytical mathematical model to reference data. (see para 29- The saturation boundary technique for generating scale and shape factors coefficients disclosed herein utilizes pressure, temperature, and density data along 

Examiner note: The corrective coefficients (302) is applied to the XCS property model (or mathematical model with equations) to form estimates of the fluid conditions. The corrective coefficient is estimated in reference data such as with pressure, temperature, and density data.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modelling the multiphase fluid in the production network as disclosed by Havre to include applying a plurality of corrective coefficients to said constitutive equations for each simplified analytical mathematical model, said corrective coefficients being estimated so as to adapt the results obtained from the simplified analytical mathematical model to reference data as taught by Freitas in the system of Havre in order to solve the XCS model with the coefficients to form estimates of the fluid conditions . [Abstract]


17.	Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havre et al.(PUB NO: US 20160098502 A1), hereinafter Havre in view of Freitas et al. (PUB NO: US 20160041142 A1), hereinafter Freitas and further in view of Mantegazza et al.(PUB NO: US 20150134276 A1), hereinafter Mantegazza. 


Regarding claim 3
The combination of Havre and Freitas does not teach wherein said modeling further comprises a learning operation wherein said corrective coefficients are estimated for each simplified analytical mathematical model for at least one stationary or transient flow regime through mathematical methods for minimizing the discrepancy between the data obtained from said simplified analytical mathematic model with respect to said reference data. 

In the similar field of invention, Mantegazza teaches wherein said modeling further comprises a learning operation wherein said corrective coefficients are estimated for each simplified analytical mathematical model for at least one stationary or transient flow regime through mathematical methods for minimizing the discrepancy between the data obtained from said simplified analytical mathematic model with respect to said reference data.(see para 005- a method for identifying obstructions in pipeline networks for transporting fluids, whether they be single-phase or multiphase fluids this method can be applied under both stationary and transitory conditions. see para 23-24- The project variables of the method according to the invention are composed of the equivalent diameters of the network pipelines, whereas the target function to be minimized is a metric that represents the discrepancy between the pressure and flow-rate values obtained with the numerical model and the pressure and flow-rate values effectively measured.)|simulated flow-rates-measured flow-rates|=minimum 1. |simulated pressures-measured pressures|=minimum 2.)

Examiner note: Under the broadest reasonable sense, examiner consider the fluid regime is the distribution of one fluid phase relative to the other since the method is transporting fluid is multiphase. 

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modelling the multiphase fluid in the production network as disclosed by Havre and Freitas to include a learning operation wherein said corrective coefficients are estimated for each simplified analytical mathematical model for at least one stationary or transient flow regime through mathematical methods for minimizing the discrepancy between the data obtained from said simplified analytical mathematic model with respect to said reference data as taught by Mantegazza in the system of Havre and Freitas for detecting and identifying obstructions in a pipeline network for transporting fluids. [Abstract]


Regarding claim 4
The combination of Havre and Freitas does not teach wherein said modeling further comprises a learning operation wherein said corrective coefficients are estimated for each simplified analytical mathematical model for at least one stationary or transient thermal regime through mathematical methods for minimizing the discrepancy between the data obtained from said simplified analytical mathematic model with respect to said reference data. 

In the similar field of invention, Mantegazza further teaches wherein said modeling further comprises a learning operation wherein said corrective coefficients are estimated for each simplified analytical mathematical model for at least one stationary or transient thermal regime through mathematical methods for minimizing the discrepancy between the data obtained from said simplified analytical mathematic model with respect to said reference data. (See para 23-26- The genetic algorithms evaluate the target function to be minimized (discrepancy between values measured and simulated values) for a certain series of "individuals" consisting of equivalent diameters of each pipeline or pipeline section. See para 42-43-constrains of the fluid transported by the network (pressures hi, flow-rates Qi, temperatures Ti, percentages of the components of the fluid mixture))
Examiner note: Examiner consider the temperature is the thermal regime of the fluid transported by the network.

Regarding claim 5 and 6
Havre further teaches wherein said reference data are obtained from thermo-fluid dynamic finite volume simulators or through real on-field measurements. (See para 57- To facilitate data analyses, one or more simulators may be implemented (e.g., optionally via the surface unit 216 or other unit, system, etc.). As an example, data fed into one or more simulators may be historical data, real time data or combinations thereof. As an example, simulation through one or more simulators may be repeated or adjusted based on the data received.)

Examiner note: Examiner consider the real time data is the data obtained through real on-field measurement.


Conclusion
18.           Claims 1-6 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6028992 A1 Henriot et al.

Discussing the method for modelling steady and transient flows, in pipes, of a mixture of multiphase fluids.
US 20150338550 A1 Wadsley.

Discussing the method for determining the amount of fluids, the geological properties and the petroleum reserves of a subsurface reservoir using reservoir simulation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128